Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Applicants’ preliminary amendment filed September 9, 2021 and the information disclosure statements filed January 2, 2021 and April 27, 2021 have been received and entered.
Applicants’ election filed December 14, 2021 in response to the restriction requirement of November 1, 2021 has been received and entered.  The applicants elected the invention described in claims 1-4 and 11-18 (Group I) without traverse.  
Claims 5-10, 19 and 20 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al., “Synthesis and Biological Evaluation of Amino Alcohol Containing 1,3,4-Oxadiazole”, Chemical Research in Chinese Universities, Vol. 32, No. 5, pages 760-767 (2016).
Wu et al. teach amino alcohol derivatives containing 1,3,4-oxadiazole derived from the same Formula I set forth in applicants’ claim 1.  Clearly, the cited reference anticipates applicants’ instant derivatives; therefore, applicants’ instant derivatives are unpatentable.
Claims 1, 2 and 11-18 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629